


FIRST AMENDMENT TO OPTION AGREEMENT
 
This First Amendment to Option Agreement (herein called the “Amendment”) is made
and entered into on this 13th day of October, 2013, but effective for all
purposes as of the Effective Time (as such term is defined in the Option
Agreement), by and between Texas Vanguard Oil Company, a Texas corporation
(herein called “TVOC”), and Trivista Energy LLC, a Texas limited liability
company (herein called “Trivista”), upon the terms and conditions set forth
herein.  TVOC and Trivista are individually referred to herein each,
individually, as a “Party” and collectively as the “Parties”.
 
 
WHEREAS, the Parties entered into that certain Option Agreement dated effective
as of 12:01 a.m. local time in Austin, Texas on September 13, 2013 (the “Option
Agreement”), pursuant to which the Trivista was granted the option to purchase
certain Option Assets (as more particularly defined in the Option Agreement)
owned by TVOC; and
 
WHEREAS, the Parties desire to amend the Option Agreement in accordance with the
terms and conditions set forth herein;
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties hereby amend the Option Agreement
as follows:
 
1. Closing of Option.  The first sentence of Section 3 of the Option Agreement
shall be deleted in its entirety and replaced with the following:
 
“The purchase of the Option Assets by Option Buyer, should it occur, shall take
place on or before 2:00 p.m. local time on October 21, 2013 at the offices of
Strasburger & Price, LLP at 720 Brazos Street, Suite 700, Austin, Texas 78701,
unless the Parties mutually agree otherwise (such date on which the Option
Closing actually occurs, the “Option Closing Date”).”
 
2. Signature Page.  The first sentence of each of the signature pages to the
Option Agreement shall be deleted in their entirety and replaced with the
following:
 
“IN WITNESS WHEREOF, this Agreement has been signed by each of the Parties as of
the date first above written, but in each case effective as of the Effective
Time.”
 
3. Amendment Compliance.  The Parties acknowledge that this Amendment complies
with the requirements to alter or amend the Option Agreement, as stated in
Section 8(i) of the Option Agreement.
 
4. Survival.  The Parties hereby acknowledge and agree that the amendments and
alterations to the Option Agreement contained in this Amendment shall survive
the Option Closing indefinitely.
 
5. Entire Agreement.  The Option Agreement, as amended by the Amendment, the
Assignment and the other documents executed, and to be executed, under the
Option Agreement, as amended hereby, and the exhibits and schedules thereto
constitute the entire agreement between the Parties with respect to the subject
matter hereof and thereof, and there are no other agreements, understandings,
warranties or representations except as set forth herein and
 
1
 

--------------------------------------------------------------------------------

 
therein.  In the event of a conflict between the terms of this Amendment and the
terms of the Option Agreement, the terms of this Amendment shall control.  Any
capitalized terms used herein but not defined shall have the meaning ascribed to
such terms in the Option Agreement.
 
6. References.  All references to the Option Agreement shall be considered to be
references to the Option Agreement as modified by this Amendment, and, except as
modified hereby, the Option Agreement shall remain in full force and effect.
 
7. Counterparts; Execution.  This Amendment may be executed in multiple
counterparts, each of which will be an original instrument, but all of which
will constitute one amendment.  The execution and delivery of this Amendment by
any Party may be evidenced by facsimile or other electronic transmission
(including scanned documents delivered by email), which shall be binding upon
all Parties.
 
8. Ratification.  The Option Agreement, as amended herein, is ratified and
confirmed.
 
9. Exercise of Option.  The Parties, by executing this Amendment, hereby
expressly acknowledge and agree that, notwithstanding anything to the contrary
contained in this Amendment or the Option Agreement, Trivista has validly
exercised the Option prior to the expiration of the Option Period and in
accordance with the terms of the Option Agreement, as amended hereby, and, given
that Trivista has so validly exercised the Option, Trivista shall be under no
further obligation to deliver an Option Notice.
 
10. Required Consents.  The Parties acknowledge that certain Option Assets may
be subject to preferential rights to purchase and / or leasehold consents to
assign (hereafter “Required Consents”) which are held by currently unidentified
third parties.  The Parties shall, at least one business day prior to the Option
Closing Date, agree upon the value allocated to each Option Asset (the
“Allocated Value”) which is known at that time to be subject to any such
remaining Required Consents. Furthermore, at least one business day prior to the
Option Closing Date, the Parties shall execute an additional amendment to the
Option Agreement adding as an Exhibit a list of the Option Assets which are
known at that time to be subject to such Required Consent along with the
Allocated Value for each Option Asset known at that time to be subject to same.
 
11. Wyoming Properties.  The Parties agree that, at the election of Trivista by
written notice delivered to TVOC prior to the Option Closing, the Weston County,
Wyoming properties included in the Option Assets shall be assigned by TVOC to a
third party to be named by Trivista. TVOC shall have the right to consent to the
substitution of such third party in place of Trivista, but such consent shall
not be unreasonably withheld, conditioned or delayed.
 
 
 
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES FOLLOW]

2 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Amendment has been signed by each of the Parties as of
the date first above written, but in each case effective as of the Effective
Time.
 
             

TVOC:    Texas Vanguard Oil Company  
By:
/s/ Linda Watson
Name:
Linda Watson
Title:
Chairman



 


            

TRIVISTA:   
Trivista Energy LLC
 
 
 
By:
/s/ Mark Roach
Name:
Mark Roach
Title:
President








Signature Page to First Amendment to Option agreement By and Between
Texas Vanguard Oil Company and Trivista Energy LLC

     



 
 

--------------------------------------------------------------------------------

 
